Citation Nr: 1443949	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for service connection for bilateral hearing loss.

In December 2013, the Board reopened the claim and remanded it for additional development.  Unfortunately, the requested development has not yet been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board requested that a VA examination be provided to assess whether currently diagnosed bilateral hearing loss is etiologically related to service.  In response, a January 2014 VA examination report provided negative etiology opinions.  However, the Board finds that such opinions are inadequate.  Regarding the right ear hearing loss, the examiner stated that right ear hearing loss pre-existed service and was not aggravated therein by in-service noise exposure.  As a rationale, the examiner only stated that an audiogram was not provided at separation.  

The Board notes that the Veteran's November 1965 enlistment audiogram revealed that pure tone thresholds, in decibels, were 35 at 4000 Hertz.  Service department audiometric readings prior to October 31, 1967, are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385 (2013).  The converted threshold for the right ear at 4000 Hertz is 40 decibels, thus meeting the definition for hearing loss in that ear.  See 38 C.F.R. § 3.385.  Therefore, the Board agrees that the right ear hearing loss pre-existed service.  

However, the rationale provided for the negative opinion is not a sufficient, as it does not explain why pre-existing right ear hearing loss was not aggravated during service.  

Moreover, since the examination, the Veteran, through his representative, stated that his bilateral hearing loss was inextricably intertwined with his tinnitus, which was service-connected in the December 2013 Board decision and a rating decision that same month.  It appears that the Veteran may be asserting that his service-connected tinnitus has caused or aggravated his bilateral hearing loss.  This is a contention that has not been addressed by a VA examiner.  

Therefore, upon remand, the Board requests that a new VA examination be provided in order to obtain the necessary opinions.  First, was right ear hearing loss, which pre-existed service, aggravated therein?  Second, has service-connected tinnitus proximately caused the left ear hearing loss or has tinnitus proximately aggravated either the right or left ear hearing loss?  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to obtain the requested etiology opinions.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should also determine whether current right ear hearing loss disability, which existed prior to service, underwent an increase in underlying disability during service.

In addition, to the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's right ear hearing loss disability was proximately aggravated by service-connected tinnitus and whether left ear hearing loss disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected tinnitus.  If the examiner states that either the right or left ear hearing loss disability is aggravated by service-connected tinnitus, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the tinnitus beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



